I am unable to agree to the disposition made of this case by the majority of the court. It is my opinion that the evidence disclosed by the record sent to this court is amply sufficient to authorize a finding that the resolutions offered September 19, 1909, were adopted by a majority vote of the members of the church then present and voting, and that the adoption thereof led immediately to a separation of the membership of the church into two separate and distinct organizations or conflicting bodies, such as is contemplated by law; each claiming to be the First Baptist Church of Oak Cliff. I do not believe, as seems to be the view of the majority of the court, that positive evidence of a meeting held by one or both of the factions, at which a church organization was effected by direct action taken for the purpose, and thereafter claimed to be the First Baptist Church of Oak Cliff, was essential to show such a separation of the membership of the church. That the facts and circumstances shown, were sufficient to warrant the conclusion that the membership of the church was divided into two irreconcilable conflicting bodies or organizations, each claiming, in effect, to be the First Baptist Church of Oak Cliff, is so clear to my mind that it is difficult for me to conceive how there can be a difference of opinion in regard thereto. The trial court took this view of the evidence and submitted the issue to the jury.
Entertaining the views above expressed, I think the judgment of the lower court should be reversed and the cause remanded, especially for the errors pointed out in the appellants' third, fifth, seventh, and eleventh assignments of error. Each of these assignments should, in my opinion, be sustained, substantially for the reasons urged by the appellants.